Citation Nr: 0216015	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of an anaphylactic 
reaction to medication.

2.  Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals, concussion with headaches, currently evaluated as 
10 percent disabling.

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 due to a period of VA 
hospitalization from January 21, 1993 to March 4, 1993. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981, with active duty for training that includes 
the period from July 1983 to August 1983. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 1994, the RO denied the appellant's claims 
of entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 20 percent disabling, 
an increased rating for service-connected residuals, 
concussion with headaches, currently evaluated as 10 percent 
disabling, and entitlement to a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.29 due to a 
period of VA hospitalization from January 21, 1993 to March 
4, 1993. In July 1995, the RO denied the appellant's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of an anaphylactic 
reaction to medication.  


REMAND

In his substantive appeal, received in May 1996 during the 
pendency of this appeal, the veteran requested a hearing a VA 
Travel Board hearing at the RO.  In a form letter, received 
in July 1996, the veteran stated that he desired to withdraw 
his request for a hearing before the Board, and that he 
desired a hearing before a regional office hearing officer 
instead.  The Court has determined that a claimant has a 
right to request a hearing before the issuance of a Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 20.700 (2002).

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing at the Atlanta, Georgia, VA RO 
in accordance with 38 C.F.R. § 20.700 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




